Citation Nr: 9909213	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to restoration of a 20 percent rating for 
mechanical low back pain and right sciatica.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in May 1998, when 
the issue was characterized as an increased rating.  Further 
review shows the veteran seeks restoration of a rating which 
been reduced by the RO.  The case was remanded to afford the 
veteran a hearing before a member of this Board, at the RO.  
She did not report for the hearing.  The representative, in 
its March 1999 presentation confirmed that the letter 
notifying the veteran of the hearing was sent to the correct 
address.  In accordance with 38 C.F.R. § 20.704(d) (1998) the 
Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Improvement was not demonstrated at the time of the March 
1993 rating decision which proposed, and the June 1993 rating 
decision which carried out, the reduction of the rating for 
mechanical low back pain and right sciatica from 20 percent 
to 10 percent .  




CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
mechanical low back pain and right sciatica have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 3.344(c) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1991 rating decision, the RO granted service 
connection for  mechanical low back pain and right sciatica.  
The disability was rated as 20 percent disabling, under Code 
5292, based on the findings of a June 1991 VA examination.  
The veteran was reexamined in February 1993.  Based on the 
results of that examination, the RO proposed to reduce the 
rating to 10 percent in a March 1993 rating decision.  The 
reduction was effectuated by a June 1993 rating decision and 
continued by subsequent rating decisions.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion as 
to the severity of her service-connected disability presents 
a plausible claim.  Cf.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20  percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (1998).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

A sacro-iliac injury and weakness or lumbosacral strain will 
be rated as noncompensable where there are slight subjective 
symptoms only.  A 10 percent rating will be assigned where 
there is characteristic pain on motion.  The current 20 
percent rating is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum under these codes, is 40 percent which 
requires a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5294, 5295 (1998).  

The original 20 percent rating granted in November 1991 was 
based on the service medical records and the report of a June 
1991 VA examination.  That examination report shows the 
veteran complained of low back pain with radiation into the 
right foot, made worse by motion.  She reported some numbness 
and tingling.  Examination showed flexion to 45 degrees, 
extension to 25 degrees, lateral bending to 20 degrees, right 
lateral bending to 30 degrees with left lateral bending 
somewhat decreased.  She had some difficulty with sensation 
in the right S1 dermatome.  On walking, there was some 
question as to whether she could bring her right foot up as 
well as she should.  Straight leg raising was positive on the 
right at approximately 60 degrees and on the left at 80 
degrees.  It was worse with dorsiflexion of the right foot.  

The February 1993 VA examination was done by the same 
examiner.  The veteran reported intermittent pain, which 
increased with motion and decreased with rest.  The pain 
radiated down the right lower extremity to the outside of the 
right foot.  There was occasional numbness and tingling.  She 
also told of weakness and intermittent collapse of the right 
lower extremity.  She stated that the degree of physical 
activity she could handle had somewhat decreased over recent 
months.  The examiner reported that the range of lumbosacral 
spine motion was "full to both flexion/extension, bending, 
and rotation."  Deep tendon reflexes were equal and active.  
There was no atrophy.  Straight leg raising was minimally 
positive on the right at approximately 50 degrees, but it was 
not a constant finding and she was able to sit up without 
difficulty.  

Re-examination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (1997).  The RO 
determined that the February 1993 examination showed 
improvement warranting reduction.  The veteran has asserted 
that the February 1993 VA examination was not adequate to 
reduce her benefits.  

Comparison of the examination reports shows that they are 
much the same.  There was no significant change in the 
veteran's description of her symptoms.  The X-rays findings 
are similar.  Straight leg raising on the right was a little 
worse, having gone from 60 to 50 degrees.  The main 
difference is that the 1993 examination showed a "full" 
range of motion.  

Accurate measurement of the ..., excursion of joints, ... , 
should be insisted on.  The use of a goniometer in the 
measurement of limitation of motion is indispensable in 
examinations conducted within the Department of Veterans 
Affairs.  38 C.F.R. § 4.46 (1998).  

In Littke v. Derwinski, 1 Vet. App. 90, 91 (1990) the United 
States Court of Appeals for Veterans Claims (Court) found 
that an examination was inadequate because the examiner 
characterized the range of motion as "full," instead of 
reporting the measurements of motion.  

Here, the only indication of improvement is the report of a 
"full" range of motion as compared with prior measurements.  
However, the description of the range of motion as "full" 
does not comport with the applicable regulations or case law.  
Consequently, the Board must conclude that the February 1993 
VA examination was not adequate and did not show improvement.  
As improvement was not demonstrated by the February 1993 
examination, there was no basis for reduction at the time of 
the March and June 1993 rating decisions.  38 C.F.R. § 3.105 
(1998).  Those rating decisions must be reversed and the 20 
percent rating reinstated, effective the date of reduction.  


ORDER

Restoration of a 20 percent rating for mechanical low back 
pain and right sciatica is granted, subject to the 
controlling laws and regulations governing monetary 
disbursements.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 6 -



- 5 -


